        Case 2:21-cv-06789-MWF-KS Document 2 Filed 08/23/21 Page 1 of 1 Page ID #:19
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                  United Stated District Court Central
                                                                         350 West 1st Street
DOCKET NO.                          DATE FILED
                                                                         Los Angeles, CA 90012
      2:21-cv-06789                           8/23/2021
PLAINTIFF                                                                             DEFENDANT
GEORGE STEINMETZ                                                                      TRIPADVISOR, LLC., et al.,




       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 VAu001190546                       Florida Rising Seas Trip 2, NY Air Autumn, NYC Mar                             George Robert Steinmetz

2 VAu001174845                       NY Spring, Yosemite, Chevron.                                                  George Robert Steinmetz

3 VAu001222582                       New York Air 2015, New Orleans Unpublished, Vene                               George Robert Steinmetz

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
